DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1. Claims 4-5, 7, 9, 12 and 13 are objected to because of the following informalities:  Claims 4-5, 7, 9, 12 and 13 are depend on itself.  Appropriate correction is required.
Allowable Subject Matter
2. Claims 4-8, 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim(s) 1-2, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al. (EP 3 483 797).
Regarding claims 1, 15 and 20, Deo discloses a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations (Paragraph: 0004: Deo discusses how a device include one or more memories, and one or more processors) comprising: training, based at least on a first training dataset, a machine learning model (Paragraphs: 0004, 0011 and Claim.1: Deo discusses how machine learning model identify training data and scoring data for the model based on the data); detecting, based at least on one or more accuracy key performance indicators associated with the machine learning model (Paragraphs: 0009, 0017 and 0042: Deo discusses how a system recognize a performance level with the help of machine learning; and how a system flagging performance metrics and correlations that are greater than thresholds, and examining sources of the performance metrics); and in response to detecting the degradation of the machine learning model, retraining the machine learning model (Paragraphs: 0051 and 0012: Deo discusses how the system retrain the selected trained model based on the deviations between the monitored performance and the model metrics), the machine learning model retrained based at least on a second training dataset that includes at least one training sample not included in the first training dataset (Paragraphs: 0021 and 0040: Deo discusses how a system review input data and selected a new data sources that provide more relevant input data when performance of the model based on the validation dataset is very poor or unexpectedly high).  
Deo discloses the invention set forth above but does not specifically points out “a degradation of the machine learning model, the one or more accuracy key performance indicators including a prediction power metric measuring an ability of the machine learning model to generate, for each input value, a correct output value”
Deo however discloses how the machine learning system identifies the training data and score; and based on the data, remove bias from the data and generate unbiased training data; Deo also discloses how a system evaluates the performance of the model based on the identified score data (Deo: Paragraphs: 0004, 0019 and 0040). Thus, it would have been obvious to one of ordinary skill in the art that the performance evaluation model allows to identify the degradation of the machine learning model; and generating unbiased training data to output a correct value, as disclosed by Deo.
Considering claims 2 and 16, Deo discloses the system of claims 1 and 15, wherein the one or more accuracy key performance indicators further include a prediction confidence metric measuring an ability of the machine learning model to achieve a same performance for different input datasets having one or more same characteristics as the first training dataset (Paragraphs: 0040 and 0048: Deo discusses how the performance determined based on the validation dataset; and how the performance metrics system review input data and to identify new data sources to provide more relevant input data or reselect input fields (i.e. different input datasets) to enable better correlations to be detected with the output). 
Considering claims 14 and 19, Deo discloses the system of claims 1 and 15, wherein the machine learning model comprises a neural network, a regression model, an instance-based model, a regularization model, a decision tree, a random forest, a Bayesian model, a clustering model, an associative model, a dimensionality reduction model, and/or an ensemble model (Paragraphs: 0013 and 0032: Deo discuses a neural network). 
5. Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al. (EP 3 483 797) in view of Zhang et al. (US 20180211260).
Considering claim 3, Deo fail to disclose claim 3. Zhang however discloses the system of claim 3, wherein the machine learning model is trained to perform a text classification including by assigning, to one or more tickets generated by an issue tracking system, a priority corresponding to a severity of an error associated with the one or more tickets (Paragraphs: 0034 and 0052: Zhang discusses how a system generate output for prioritizing the customer support ticket; and how the customer support ticket assigned a severity, urgency, or other representation of priority).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Deo, and modify a system wherein the machine learning model is trained to perform a text classification including by assigning, to one or more tickets generated by an issue tracking system, a priority corresponding to a severity of an error associated with the one or more tickets, as taught by Zhang, thus performing model-based routing and prioritization of customer support tickets, as discussed by Zhang.   
Considering claim 9, Zhang further discloses the system of claim 9, wherein the feedback includes explicit feedback comprising the user ranking, voting, flagging, polling, and/or commenting on a performance of the enterprise resource planning system and/or the machine learning model (Paragraph: 0046: Zhang discusses how a feedback used to generate a “vote” on the quality of the training data).
6. Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deo et al. (EP 3 483 797) in view of Jilani et al. (US 10438212).
Considering claim 10, Deo discloses the invention set forth above but fail to disclose claim 10. Jilani however discloses the system of claim 10, wherein the feedback includes implicit feedback comprising the user confirming and/or modifying a priority assigned to the one or more tickets by the machine learning model (Col.4 lines 25-64: Jilani discusses how a machine learning algorithms for metric based forecasters that work with ticket-based metrics like ticket re-open identifiers, severity changes, priority changes etc. and how a system changes to the severity or priority level of a ticket during the life of the ticket).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Deo, and modify a system wherein the feedback includes implicit feedback comprising the user confirming and/or modifying a priority assigned to the one or more tickets by the machine learning model, as taught by Jilani, thus allowing the service desk manager to aware of any such issues, that leads to customer dissatisfaction, as discussed by Jilani.     
Considering claim 18, Jilani further discloses the method of claim 15, wherein the degradation of the machine learning model is further detected based on an implicit feedback and/or an explicit feedback received from a user associated with an enterprise resource planning system implemented using the machine learning model (Col.6 lines 33-37: Jilani discusses how a machine learning algorithm predict or detect the odds of escalation and use a feedback for performance assessment).  

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                    07/20/2022